Per Curiam.

In our opinion, the action of the tenants in harboring dogs in the demised premises was a breach of their respective occupancy agreements and justified termination of their tenancies (Hilltop Vil. Coop. No. 4 v. Goldstein, 43 Misc 2d 657, affd. 23 A D 2d 722).
The final judgments should be unanimousl/ reversed, without costs, and final judgments directed for landlord as prayed for in
*222the petitions. If tenants remove the dogs within 30 days after service of a copy of the order hereon, eviction is stayed until further order of this court.
Present — Groat, P. J., Schwartzwald and Hargett, JJ.
Final judgments reversed, etc.